MEMORANDUM DECISION
PER CURIAM.
T.P. appeals the circuit court’s termination of her parental rights as C.E.P.’s mother. She asserts that the circuit court’s decision was against the weight of the evidence because the evidence established that her constitutional right to equal protection was prejudiced by the actions of the Division of Family Services and C.E.P.’s foster parent. We affirm the circuit court’s judgment. Discerning no jurisprudential value in publishing an opinion, we issue this memorandum decision. Rule 84.16(b).